Case 1:17-cv-00052-IMK-MJA Document 114-13 Filed 07/08/19 Page 1 of 5 PageID #:
                                    1115
Case 1:17-cv-00052-IMK-MJA Document 114-13 Filed 07/08/19 Page 2 of 5 PageID #:
                                    1116
Case 1:17-cv-00052-IMK-MJA Document 114-13 Filed 07/08/19 Page 3 of 5 PageID #:
                                    1117
Case 1:17-cv-00052-IMK-MJA Document 114-13 Filed 07/08/19 Page 4 of 5 PageID #:
                                    1118
Case 1:17-cv-00052-IMK-MJA Document 114-13 Filed 07/08/19 Page 5 of 5 PageID #:
                                    1119
